Citation Nr: 1809871	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  17-46 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether G.B. may be recognized as the Veteran's dependent spouse for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1948 to April 1971, to include service in Korea and the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 decision by the VA Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran divorced E.S. in Mexico in September 2005; he married G.B. in November 2005.

2.  No party with an interest in the Veteran's VA benefits has put the validity of the Veteran's divorce from E.S. at issue.


CONCLUSION OF LAW

G.B. is entitled to be recognized as the Veteran's dependent spouse for VA purposes.  38 U.S.C. § 1115 (2012); 38 C.F.R. § 3.1, 3.205, 3.206 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed entitlement to recognition of G.B. as his dependent spouse for purposes of receiving VA benefits.

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C. § 1115; 38 C.F.R. § 3.4 (2017).  A "spouse" is a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefit accrued.  Marriage is established, in relevant part, by a copy or abstract of the public record or marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a)(1).

The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.

The record reflects that the Veteran obtained a divorce from E.S. in Mexico in September 2005.  The Veteran has asserted that he obtained the divorce in Mexico because he was estranged from E.S., who was living in a different country, and she asked him to obtain a divorce however he could.  There is no indication of record that E.S. or any other party with an interest in the Veteran's VA benefits has questioned the validity of this divorce.  The record further demonstrates that the Veteran married G.B. in the Philippines in November 2005; the marriage certificate is of record and appears to indicate that the Veteran's divorce papers were reviewed.  The marriage certificate contains sufficient data to identify the parties and the date and place of marriage.  The Board finds no reason to question the legitimacy of the marriage certificate.

The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put at issue by an interested party.  No such party has questioned the validity of the Veteran's divorce from E.S.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that G.B. is entitled to recognition as the Veteran's dependent spouse for VA purposes.  




ORDER

Entitlement to recognition of G.B. as the Veteran's dependent spouse for VA purposes is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


